DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment submitted on March 16, 2021 in response to the Notice of Non-Compliant Amendment mailed on February 17, 2021 is fully considered.  Applicant has stated that all of claims 1-20 including claim 1 as currently amended sufficiently correspond to the claims in corresponding Japanese Application No.2018-538897, as required for participation in the Patent Prosecution Highway Pilot Program.  Page 6 of the amendment. 

Support for claim 1 amendment can be found in the paragraphs 0007, 0018, 0024, and 0074 of the US Patent Application Publication No. 2020/0385612 A1 of the present application (“the published application”). 

In view of applicant’s amendment to claim 1, the 35 USC 102(a)(1) rejection of claims 1-4, 6-9, 11-14, and 17-19 over Yoshida et al. (US 20160109622A1) as set forth in the previous examiner’s Office action (OA) mailed on October 26, 2020 is withdrawn.  Full faith and credit is given to the search and action of the previous examiner.  MPEP 704.01.


Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida et al. (US 20160109622A1). 

As to claim 1, Yoshida taches a protective film for attaching to a functional sheet to make sunglass lens (abstract and 0010).  The protective film of Yoshida comprises in order a base layer (first layer), a middle layer (second layer), and an adhesive layer (0052).  

The base layer (first layer) of Yoshida comprises a polypropylene (thermoplastic resin) having melting point in the range of 150-170°C (0055).  

Yoshida further discloses that the middle layer (second layer) comprises polyolefin resin (thermoplastic resin) that has a melting points lower than the melting point of the base layer (0064). Further, Yoshida teaches “When the melting point of the polyolefin of the middle layer is about 120°C, the layer should be about 20µm thick to prevent the separation of it from the protective film itself.” (0066). It is submitted that the melting point of the polyolefin of the middle layer of “about 120°C” is interpreted as the melting point is slightly less than 120°C.  It is submitted that the claim recitation of the second layer including a thermoplastic resin and having a melting point of less than 120°C can comprise melting point value of 119.99°C.  Given that the claimed melting point range of the second layer overlaps or lies within the range disclosed by Yoshida, a prima facie case of obviousness exists.  See MPEP 2144.05 (I). 


As to claim 1 recitation “A protective film for a resin substrate performing heat bending”, this recitation is deemed to be an intended use of the claimed protective film. In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the protective film of Yoshida is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed protective film (i.e. the protective film of Yoshida can be used for a resin substrate performing heat bending). 

As to claim 1, Yoshida teaches claimed invention except for the claimed property “such that the second layer melts or softens during the heat bending and that the first layer forms a gripping part protruding from an edge of the resin substrate in a surface direction of the resin substrate for peeling the protective film off from the resin substrate after heat bending.”   However, it is reasonable to presume that the aforementioned property would inherently be present in the protective film of Yoshida.  Specifically, the 

As to claim 2, Yoshida as set forth previously discloses that the base layer and the middle layer comprise polyolefin (0055 and 0064). 

As to claims 3 and 4, Yoshida discloses that the adhesive includes a low density polyolefin and an elastomer comprised of styrene-olefin-styrene block copolymer (0058). 

As to claim 5, no unobvious difference is seen between the claimed polyolefin and the polyolefin of the present application.  Accordingly, it is reasonable to presume that the polyolefin of Yoshida would inherently have the claimed melt flow rate, or it would have been obvious to select a workable range of the melt flow rate in order to form the adhesive of Yoshida. 

As to claim 6, Yoshida discloses low density polypropylene as the polyolefin contained in the adhesive layer (Table 1, Examples 1-2, under footnote “PPSM1”). 



As to claim 10, no unobvious difference is seen between the claimed polyolefin and the polyolefin of the present application.  Accordingly, it is reasonable to presume that the polyolefin of Yoshida would inherently have the claimed melt flow rate, or it would have been obvious to select a workable range of the melt flow rate in order to form the adhesive of Yoshida. 

As to claims 11-12, Yoshida discloses low density polypropylene as the polyolefin contained in the adhesive layer (Table 1, Examples 1-2, under footnote “PPSM1”). 

As to claims 13-14, Yoshida discloses that the adhesive includes a low density polyolefin and an elastomer comprised of styrene-olefin-styrene block copolymer (0058). 

As to claims 15-16, no unobvious difference is seen between the claimed polyolefin and the polyolefin of the present application.  Accordingly, it is reasonable to presume that the polyolefin of Yoshida would inherently have the claimed melt flow rate, or it would have been obvious to select a workable range of the melt flow rate in order to form the adhesive of Yoshida. 
. 
Response to Arguments

Applicant's arguments filed on March 16, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 102(a)(1) rejection of claims 1-4, 6-9, 11-14, and 17-19 over Yoshida et al. (US 20160109622A1), applicant points to claim 5 of Yoshida and argues that in Yoshida  the layer composed of a polyolefin resin between the base layer and the adhesive layer has the melting point of 120 to 145°C.  According to applicant, Yoshida does not teach or suggest a second layer which is posited on the pressure sensitive adhesive layer side, includes a thermoplastic resin, and has a melting point of lower than 120°C as claimed.  Page 8 of the amendment. 

In response, the examiner respectfully submits that he agrees that in claim 5, Yoshida disclose that the layer composed of the low density polyolefin resin has a melting point of 120-145°C.  However, Yoshida also discloses “When the melting point of the polyolefin of the middle layer is about 120°C, the layer should be about 20µm thick to prevent the separation of it from the protective film itself.” (0066). It is submitted that the melting point of the polyolefin of the middle layer of “about 120°C” is interpreted as the melting point is slightly less than 120°C.  It is submitted that the claim recitation  Applicant may wish to consider changing the melting point of the second layer to e.g. 115°C or lower instead of presently recited range of 120°C or lower.  However, such an amendment will require further search and consideration. 

Applicant points to paragraph 0107 of Yoshida and argues that since the edge of the protective film adhered to cut section of the functional sheet after heat bending, the protective film-including the base layer, the middle layer and the adhesive layer together-adheres to the cut section of the functional sheet.  According to applicant. In Yoshida, the base layer does not protrude from the edge of the functional sheet in the surface direction.  Page 8 of the amendment. 

In response, the examiner respectfully submits that applicant’s argument is not found persuasive because it does not factually show why the first layer of Yoshida cannot form a gripping part in the manner as claimed.  Moreover, such an argument/evidence must be submitted in the form of a proper affidavit or declaration.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parish Jr. et al (US 6149750) discloses a conformable tape for bonding a lens blank (abstract). Onodera et al. (US 20210024782A1) discloses a protective film for attachment to a resin substrate at the time of performing heat bending (0001).  Sangster et al. (US 20130052427A1) discloses a composite protective sheet material for covering a smooth surface of a transparent material such as a lens (abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 13, 2021